PER CURIAM.
The appellant acquired his securities by purchase in the open market during or subsequent to 1939. None of them was acquired by him in exchange for any of the securities listed in subdivision 7 of paragraph 6 of the plan of reorganization. These facts are conclusive against his right to participate under the plan. This court has twice held valid the provision of the plan excluding non-original holders of securities such as the appellant owns. Elias v. Clarke, 143 F.2d 640, 644, cert. denied 323 U.S. 778; In re Associated Gas & Electric Co., 149 F.2d 996, 1007, cert. denied sub nom. Elias v. Clarke, 326 U.S. 736. His contentions were adequately answered by the opinion of the district court, 71 F.Supp. 538, and no purpose would be served by repeating them here. Order affirmed.